            Case 1:18-cv-03943-GLR Document 31 Filed 06/27/19 Page 1 of 8



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT COURT OF MARYLAND

FRIENDS OF LUBAVITCH, INC.,                         *

       Plaintiffs,                                  *

       v.                                           *       Case No.: 1:18-cv-03943-GLR

BALTIMORE COUNTY, MARYLAND, et al., *

       Defendants,                                  *

*       *    *   *    *    *   *    *    *   *   *   *    *
         DEFENDANT, CIRCUIT COURT FOR BALTIMORE COUNTY’S,
        REPLY MEMORANDUM IN SUPPORT OF MOTION TO DISMISS

       Plaintiffs’ Opposition unabashedly confirms that the Circuit Court is correct in its

motion to dismiss: as against the Circuit Court this lawsuit is nothing more than a collateral

attack on two of the Circuit Court’s orders that Plaintiffs are merely unhappy with. In fact,

Plaintiffs’ candidly admit that they seek to challenge and overturn the Circuit Court’s

orders. (ECF No. 24 at 14 (“The Plaintiffs contend that at the conclusion of this litigation,

the [circuit] court orders will be found illegal and invalid.”); id. at 14 (“The Plaintiffs surely

have Article III standing to . . . challenge in this Court the Circuit Court orders . . . .”); id.

at 15 (“the Circuit Court decision is being appealed and is vigorously contested, both in

the Maryland state court system and in this federal court.”) (emphasis added); id. at 22

(“The validity of the Circuit Court demolition order . . . will be challenged in this

lawsuit.”) (emphasis added); see id. at 6 (taking issue with evidentiary rulings of the

Circuit Court).) Plaintiffs’ assertion that this suit does not seek “specific review” of a state

court judgment is disingenuous and contrary to their own Opposition. (ECF No. 24 at 11.)
         Case 1:18-cv-03943-GLR Document 31 Filed 06/27/19 Page 2 of 8



       Plaintiffs baldly claim that Eleventh Amendment immunity does not bar claims

against states for declaratory and injunctive relief. Decades of precedent proves Plaintiffs

wrong. Similarly, Plaintiffs attempt to turn this into an Ex parte Young action. It is nothing

of the sort. Rather, this is a claim against the Circuit Court. The Circuit Court is an arm

of the State of Maryland and, therefore, this is a suit against the State. Accordingly, the Ex

parte Young doctrine is inapplicable because it only applies to claims against state officials

acting in their individual official capacity. This is not the case here.

       Plaintiffs also fail to even address the Circuit Court’s argument that the complaint

fails to state a claim against the Circuit Court upon which relief may be granted. For that

reason alone, the complaint should be dismissed. Further, Plaintiff’s Opposition only

emphasizes the propriety of applying the Rooker-Feldman doctrine to preclude jurisdiction

here, because it is clear that the purpose of their federal lawsuit is to undo the effects of

two state court decisions that were rendered before the commencement of this lawsuit.

Finally, even if this Court has jurisdiction to consider this action, abstention is appropriate.

                                        ARGUMENT

I.     PLAINTIFFS ARE PATENTLY INCORRECT THAT ELEVENTH AMENDMENT
       IMMUNITY DOES NOT BAR CLAIMS AGAINST STATES FOR DECLARATORY AND
       INJUNCTIVE RELIEF AND THAT THIS IS AN EX PARTE YOUNG ACTION.

       Plaintiffs miss the mark on the Circuit Court’s Eleventh Amendment immunity

argument and improperly claim that this is an Ex Parte Young action. It is not.

       The Circuit Court’s opening argument in its motion to dismiss is that Eleventh

Amendment Immunity bars all claims brought in this action against the Circuit Court under

RLUIPA and 42 U.S.C. § 1983. (ECF No. 20-1 at 7-12.) States are immune under the

                                               2
           Case 1:18-cv-03943-GLR Document 31 Filed 06/27/19 Page 3 of 8



Eleventh Amendment in federal court for declaratory and injunctive relief. The Circuit

Court is an arm of Maryland and, therefore, is immune from this suit.

       Plaintiffs concede that they cannot obtain monetary damages against the Circuit

Court (ECF No. 24 at 8 (confirming that “The only relief that the Plaintiffs are seeking

against the Circuit Court [is] . . . declaratory and injunctive relief.”).) Plaintiffs go on,

however, to incorrectly claim that the instant suit is an Ex parte Young1 action and that “the

Eleventh Amendment protects States and their agencies only against liability for monetary

damages.” (Id. at 9 (emphasis in original).) Plaintiffs are simply wrong.

       The Eleventh Amendment deprives federal courts of subject matter jurisdiction

over any action asserted against a state “regardless of the nature of the relief sought.”

Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100, (1984). Stated another

way, states may not be sued in federal court for prospective declaratory and injunctive

relief.2 Monger v. Connecticut Dep't of Transportation, No. 3:17-CV-00205, 2017 WL

3996393, at *5 (D. Conn. Sept. 11, 2017) (“Eleventh Amendment sovereign immunity

for states and state agencies ‘applies regardless of the nature of the relief sought,’

including to declaratory and injunctive relief.”) (citing Pennhurst, 465 U.S. at 100

(citing Missouri v. Fiske, 290 U.S. 18, 27 (1933))) (emphasis added). This is, of course,

why the Ex parte Young doctrine exists.



       1
           Ex Parte Young, 209 U.S. 123 (1908).
       2
        So, Plaintiffs are plainly incorrect that “the Eleventh Amendment protects States
and their agencies only against liability for monetary damages.” (ECF No. 24 at 9
(emphasis in original).)
                                              3
         Case 1:18-cv-03943-GLR Document 31 Filed 06/27/19 Page 4 of 8



       The Ex parte Young doctrine is a “narrow exception” to Eleventh Amendment

immunity. Seminole Tribe of Florida v. Florida, 517 U.S. 44, 76 (1996). In Ex Parte

Young, the Supreme Court recognized that the Eleventh Amendment “permits suits for

prospective injunctive relief against state officials acting in violation of federal law.” Frew

ex rel. v. Hawkins, 540 U.S. 431, 437 (2004) (emphasis added). See Idaho v. Coeur d'Alene

Tribe of Idaho, 521 U.S. 261, 294, 296 (1997) (O’Connor, J., concurring); id. at 297–98

(Souter, J., dissenting) (the Ex parte Young exception to Eleventh Amendment immunity

remains generally available to a plaintiff who seeks prospective declaratory and injunctive

relief against a state official for an ongoing violation of federal law) (emphasis added);

Green v. Mansour, 474 U.S. 64, 68; Pennhurst State School & Hosp., 465 U.S. at 106

(1984); Booth v. Maryland, 112 F.3d 139, 141–42 (4th Cir. 1997).

       Thus, Plaintiffs are correct that under the Ex parte Young doctrine Eleventh

Amendment immunity does not apply to suits ‘“against a state official when that suit seeks

only prospective injunctive relief in order to ‘end a continuing violation of federal law.’”

(ECF No. 24 at 9 (citing Seminole Tribe of Florida v. Florida, 517 U.S. at 73).) But, such

suits must be against individual state actors sued as individuals acting in their official state

capacities. P.R. Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139, 146,

(1993) (Ex parte Young “has no application in suits against the States and their agencies,

which are barred regardless of the relief sought.”). Such is not the case here.

       The Circuit Court is a state agency and, therefore, the narrow Ex parte Young

exception does not apply to Plaintiffs’ claims against it, regardless of the relief Plaintiffs

seek. Buchwald v. Univ. of New Mexico Sch. of Med., 159 F.3d 487, 496 (10th Cir. 1998)

                                               4
           Case 1:18-cv-03943-GLR Document 31 Filed 06/27/19 Page 5 of 8



(barring a plaintiff’s request for declaratory and injunctive relief against a state university

because “the Ex parte Young exception does not permit plaintiff to subject [the university],

[or] its Regents . . . to suit because they are state agencies . . . .”). Even the three cases

Plaintiffs cite support this. (ECF No. 24 at 9.)3

       The types of cases permitted under Ex parte Young are the exact opposite of the

instant case, which is a suit against a state itself and not against any individual state actor

acting in his/her official capacity. This suit cannot possibly be an Ex parte Young action;

thus, the Circuit Court is entitled to Eleventh Amendment immunity as an arm of the State.

II.    PLAINTIFFS FAIL TO OPPOSE THE CIRCUIT COURT’S ARGUMENT THAT
       THE COMPLAINT FAILS TO STATE A CLAIM AGAINST THE CIRCUIT
       COURT UPON WHICH RELIEF CAN BE GRANTED.

       Plaintiffs utterly fail to address the Circuit Court’s argument that the complaint fails

to state a claim against the Circuit Court upon which relief can be granted and is, therefore,

subject to dismissal under Rule 12(b)(6). (Compare ECF No. 20-1 at 18-19 with ECF 24.)

Plaintiffs make clear in their opposition that the sole reason the Circuit Court is a Defendant

in this action is because Plaintiffs are dissatisfied with the Circuit Court’s orders.

       An argument not addressed is an argument conceded. See, e.g., Johnson v. United

States, 861 F. Supp. 2d 629, 634 (D. Md. (2012) (“Because the [plaintiffs] . . . failed to


       3
         Lynn v. West, 134 F.3d 582, 585, 587-88 (4th Cir. 1998) (allowing a claim for
declaratory and injunctive relief to proceed under Ex parte Young against “West, a[n
individual] Revenue Enforcement Officer”); CSX Transp. Inc. v. Bd. of Pub. Works of
State of W. Virginia, 40 F. App’x 800, 802, 805 (4th Cir. 2002) (allowing a claim for
declaratory and injunctive relief to proceed “against the individual defendants . . . under
Ex Parte Young”); and TFWS, Inc. v. Schaefer, 242 F.3d 198, 201, 205 (4th Cir. 2001)
(allowing a claim for declaratory and injunctive relief to proceed against individual state
actors under Ex parte Young).
                                               5
         Case 1:18-cv-03943-GLR Document 31 Filed 06/27/19 Page 6 of 8



address the issue in any way in opposing summary judgment, they abandoned the

argument.”); Ferdinand-Davenport v. Children’s Guild, 742 F. Supp. 2d 772, 777 (D. Md.

2010) (granting motion to dismiss as to theory of relief that the plaintiff did not address in

her opposition, noting that “[b]y her failure to respond to this argument, the plaintiff

abandons any discriminatory discharge claim”).

       In order to have a valid RLUIPA claim against the Circuit Court, Plaintiffs must

have alleged facts supporting a conclusion that the Circuit Court imposed or implemented

a land use regulation as required by 42 U.S.C. § 2000cc, that the Circuit Court receives

federal funding relating to land use regulation, and that it is a function of the Circuit Court

to “impose or implement land use regulation.” See generally 42 U.S.C. § 2000cc. Plaintiffs

make no such allegations because they know they are false. Instead, it is without question

that the general function of the Circuit Court is to adjudicate judicial claims.

       Naturally, the Circuit Court does not deny the existence of its applicable orders in

this case and the only relevant facts alleged against the Circuit Court are the existence of

the orders. Therefore, the complaint does not “contain sufficient allegations of underlying

facts” to give the Circuit Court fair notice to enable the Circuit Court to defend itself

effectively. Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2007).

       Because Plaintiffs have utterly failed to state any claim upon which relief can be

granted, and simply failed to even argue that they did, the complaint should be dismissed.




                                              6
         Case 1:18-cv-03943-GLR Document 31 Filed 06/27/19 Page 7 of 8



III.   THE ROOKER-FELDMAN DOCTRINE APPLIES.

       The Circuit Court adopts as if included herein the argument in Co-Defendants’

Reply Memorandum in Further Support of Motion to Dismiss titled, “The Court Should

Dismiss Plaintiffs’ Claims Under the Rooker-Feldman Doctrine.” (ECF No. 30 at 2-7.)

III.   ABSTENTION IS APPROPRIATE.

       While it is abundantly clear that the Circuit Court should and cannot be an ongoing

Defendant in this matter, in the event that Plaintiffs’ complaint is not dismissed in its

entirety as against the Circuit Court, then in the alternative abstention is warranted.

       Plaintiffs cannot be clearer that the sole reason the Circuit Court is a Defendant

in this action is because Plaintiffs are displeased with the Circuit Court’s rulings

unfavorable to Plaintiffs, and seek to reverse them. In their one-page argument, Plaintiffs

gloss over the very important state interests at stake of the collateral attack on the Circuit

Court’s orders pending appeal in state court. (ECF No. 24 at 12-13.) More specifically,

they ignore what matters most under Younger v. Harris, 401 U.S. 37 (1971): federal

judicial interference with “a State’s interest in enforcing the orders and judgments of its

courts.” Sprint Communs., Inc. v. Jacobs, 571 U.S. 69, 72-73 (2013). See also Harper v.

Pub. Serv. Comm'n of W.VA., 396 F.3d 348, 352 (4th Cir. 2005) (a core source of state

authority is “enforcing state court judgments [which] cuts to the state’s ability to operate

its own judicial system, a vital interest for Younger purposes.”).

       Plaintiffs further ignore the fact that as against the Circuit Court, if the Court of

Special Appeals of Maryland were to reverse the Circuit Court, then Plaintiffs’ claims

against the Circuit Court would be resolved. Therefore, this scenario could obviate the

                                              7
         Case 1:18-cv-03943-GLR Document 31 Filed 06/27/19 Page 8 of 8



need for this Court to decide Plaintiffs’ challenges to the Circuit Court’s November 2, 2018

order. Additionally, Plaintiffs ignore that in McFadden v. City of Baltimore, this Court

held that the Pullman abstention doctrine applied where the plaintiff had a pending state

appeal on a zoning law. No. H-00-3037, 2001 WL 83277, at *4 (D. Md. Jan. 30, 2011)

(“This Court concludes that the zoning issues in question should be decided by courts of

the State of Maryland rather than by a federal court.”).

                                     CONCLUSION

       For the above reasons, and the reasons stated in the Circuit Court’s Memorandum

in Support of Motion to Dismiss, Plaintiffs’ Complaint should be dismissed with prejudice.

                                                 Respectfully submitted,

                                                 BRIAN E. FROSH
                                                 Attorney General of Maryland

                                                  /s/ Kevin M. Cox
                                                 KEVIN M. COX (BAR # 29012)
                                                 Assistant Attorney General
                                                 200 St. Paul Pl, 20th floor
                                                 Baltimore, Maryland 21202
                                                 (410) 576-6388
                                                 (410) 576-6393
                                                 kcox@oag.state.md.us
                                                 Attorneys for Defendant,
                                                   Circuit Court for Baltimore County

                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 27, 2019, a copy of the foregoing Defendant,
Circuit Court for Baltimore County’s, Reply Memorandum in Support Motion to Dismiss
was served by electronic means via the Court’s Case Management / Electronic Case Files
(CM/ECF) system on all persons entitled to receive such notice.

                                                 /s/ Kevin M. Cox
                                                 Kevin M. Cox

                                             8
